ORDER
ON MOTION
PER CURIAM.
The United States Postal Service moves without opposition to dismiss Elbert Hicks’s appeal from the Merit Systems Protection Board (“Board”).
Any petition for review of a Board decision must be filed within 60 days after the Board issues notice of its final order or decision. 5 U.S.C. § 7703(b)(1)(A). The petition for review must be received by this court before the expiration of *936§ 7703(b)(l)(A)’s filing deadline. Pinat v. Office of Pers. Mgmt., 931 F.2d 1544, 1546 (Fed.Cir.1991) (citing Fed. R.App. P. 15(a), 25(a)). The 60-day period for appeal is “statutory, mandatory, [and] jurisdictional.” Monzo v. Dep’t of Transp., 735 F.2d 1335, 1336 (Fed.Cir.1984).
Mr. Hicks sought our review of Board adjudications in two separate cases. He failed to file á petition for review before the statutory deadline for either case. Because this court did not receive a timely-filed petition for review, we have no authority to decide his case.
Accordingly,
It Is ORDERED That:
(1) The motion is granted and the case is dismissed.
(2) Each side shall bear its own costs.